Citation Nr: 0635476	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-36 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bipolar disorder.

2.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


REMAND

The veteran served on active duty from December 1978 to April 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in July 2006.  

The veteran submitted his current claim in March 2003 and is 
seeking to establish entitlement to service connection for 
PTSD and a bipolar disorder.  The veteran contends he 
experienced several stressful events that occurred during his 
period of service, including personal assaults while serving 
aboard a Navy ship.  

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2006); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2006).  In addition, in cases involving personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  38 C.F.R. § 3.304(f)(3) (2006).  

The veteran's service medical records reveal that the veteran 
underwent a psychological evaluation in July 1979.  The 
veteran was diagnosed with immature personality disorder at 
that time.  The veteran was also seen for headaches and 
dizziness in July 1979.  The veteran reported having been 
beaten one month earlier.  In January 1980 the veteran was 
seen for pain in his right chest, neck, and right shoulder.  
He reported being pinned to a ladder while in an engine room.  

The veteran testified at a Travel Board hearing in July 2006.  
He reported that he received treatment at the VA Medical 
Center (VAMC) in New Orleans and Alexandria.  He testified 
that treatment received at the Alexandria VA might have been 
for conditions unrelated to the issues on appeal.  The 
veteran testified that he received treatment at VA soon after 
being discharged from service and that he continued to get 
treatment from VA until Hurricane Katrina hit New Orleans.  
He said he had not sought treatment since the storm hit.  He 
testified that he was seen for neck pain in service in 
January 1980 after being assaulted while coming down a ship's 
ladder.  The veteran reported hazing while serving aboard the 
Navy ship.  The veteran also reported that he received 
treatment for substance abuse in service in Miramar, San 
Diego, prior to his discharge.  

Associated with the claims file are VA outpatient treatment 
reports from the New Orleans VAMC dated from January 1987 to 
October 1999.  As the veteran has reported treatment 
subsequent to 1999 and treatment at the Alexandria VA 
facility, the RO should request any treatment reports not 
already of record, including those from the New Orleans VAMC 
and the Alexandria VAMC.  

Associated with the claims file is a letter dated in November 
2002 from the veteran's treating physician at VA.  The 
examiner stated that the veteran has bipolar disorder and 
PTSD.  He noted that the veteran had been substance free for 
the previous two years and that his past substance abuse did 
not affect his present psychiatric problems.  He opined that 
the veteran was significantly impaired by his psychiatric 
problems.  A VA care provider has concluded that the veteran 
experiences bipolar disorder and PTSD.  It is not entirely 
clear which, if any of the claimed in-service stressors has 
led to the PTSD or whether the veteran's bipolar disorder is 
related to his period of service.  The care provider did not 
specifically link the assessment of PTSD with any of the 
veteran's claimed stressors.  Furthermore, it does not appear 
that the diagnoses were based on any psychological testing.  
Given that the examiners did not provide a basis for any 
diagnoses further evidentiary development is required.  In 
order to properly assess the veteran's claim, the veteran 
should be afforded a VA examination to determine whether he 
currently suffers from PTSD due to in-service stressor and 
bipolar disorder related to his military service.  (The Board 
notes that the veteran was diagnosed with immature 
personality disorder in service in July 1979.)

Additionally, a review of the claims file reveals that it 
does not appear that the veteran has been sent the necessary 
VCAA-type notice that relates directly to his claim for 
service connection for PTSD, which includes a claim of 
personal assault as the basis for the diagnosis.  The Board 
notes that the RO sent the veteran a letter in April 2003 and 
advised him of the evidence/information required to 
substantiate his claim for entitlement to service connection.  
However, the veteran has not been specifically informed of 
the type of information or evidence necessary to substantiate 
a claim of service connection for PTSD, which differs from 
the usual service connection claim, as well as which evidence 
VA would seek to provide and which information or evidence 
the appellant was expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board will 
remand the veteran's claims to ensure compliance with the 
enhanced duty-to-notify and duty-to-assist provisions of the 
VCAA.

(The veteran is hereby notified that it is his responsibility 
to report for scheduled examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2006).)  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 and Supp. 
2005) are fully complied with and 
satisfied.  See also 38 C.F.R. § 
3.159 (2006).  The veteran should be 
specifically told of the information 
or evidence he should submit and of 
the information or evidence that VA 
will obtain with respect to his 
claim of service connection for 
PTSD.  Specifically, the veteran 
should be told to submit detailed 
information regarding his claimed 
in-service stressor(s), including 
the dates, times, and locations of 
the claimed stressors, and the 
parties involved.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2005).  
Among other things, the veteran 
should be told to submit any 
pertinent evidence in his 
possession.  Further, the veteran 
should be advised that he can submit 
alternate forms of evidence to prove 
the occurrence of the claimed 
personal assaults, such as a buddy 
statement from someone who witnessed 
the incidents or who was told about 
them at the time.  

The RO should also send the veteran 
notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), which 
includes an explanation of the 
information or evidence needed to 
establish ratings and an effective 
date for the claims on appeal, as 
required by the United States Court 
of Appeals for Veterans Claims in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO should contact the 
veteran to obtain the names and 
addresses of all medical care 
providers who have treated him for 
PTSD and bipolar disorder.  After 
securing the necessary releases, the 
RO should obtain those records that 
have not previously been secured.  
The RO should specifically request 
any treatment reports from the New 
Orleans VAMC which are not already 
of record and all treatment reports 
from the Alexandria VAMC, as well as 
any available records from the 
treatment facility in Miramar, San 
Diego where the veteran received 
treatment for substance abuse prior 
to his discharge from service.  If 
any records are unavailable a 
negative reply should be included in 
the claims file.

3.  After completing all the 
development actions requested above, 
the veteran should be afforded a VA 
psychiatric examination.  The claims 
file should be reviewed by the 
examiner as part of the overall 
examination.  All indicated studies, 
tests and evaluations deemed 
necessary should be performed, but 
should specifically include 
psychological testing, including 
tests that may help determine 
whether the veteran in fact has PTSD 
and a bipolar disorder.  The 
examiner should determine whether 
the diagnostic criteria to support 
the diagnoses of PTSD and bipolar 
disorder have been satisfied.  If a 
PTSD diagnosis is deemed 
appropriate, the examiner should 
comment upon the link between the 
current symptomatology and one or 
more of the in-service stressors 
reported by the veteran.  If the 
veteran is diagnosed with bipolar 
disorder the examiner should provide 
an opinion as to the medical 
probabilities that any currently 
diagnosed bipolar disorder is 
related to the veteran's military 
service, including the in-service 
symptoms that resulted in a 
diagnosis of immature personality 
disorder.  The report of examination 
should include the complete 
rationale for all opinions 
expressed.

4.  Thereafter, the RO should review 
the claims file to ensure that the 
requested development has been 
completed.  In particular, the RO 
should review the requested 
examination report to ensure that it 
is responsive to and in complete 
compliance with the directives of 
this remand, and if it is not, the 
RO should take corrective action.

5.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

